IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Luke Bussoletti,                       :
                   Petitioner          :
                                       :
             v.                        :      No. 2129 C.D. 2016
                                       :
Department of Human Services,          :
                 Respondent            :

                                       ORDER

             NOW, January 16, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge